Citation Nr: 9928686	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97--27 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the urinary 
tract as a result of a penile implant performed by the 
Department of Veterans Affairs (VA) in November 1991.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the urinary 
tract as a result of VA surgical treatment in 1986.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a compression fracture of the thoracic 
spine as the result of VA treatment in 1997.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of decubitus 
ulcers as the result of VA treatment.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1996 and June 1998 by the 
VA Regional Office (RO) in White River Junction, Vermont.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the 
urinary tract as the result of VA surgical treatment in 1986 
will be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a penile 
implant in November 1991 and any additional disability of the 
urinary tract.

2.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the urinary 
tract as the result of VA surgical treatment in 1986 is 
plausible.

3.  VA treatment in 1997 did not result in a compression 
fracture of the veteran's thoracic spine.

4.  VA treatment did not result in additional disability of 
decubitus ulcers.


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the urinary 
tract as the result of a penile implant performed by VA in 
November 1991 is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the urinary 
tract as the result of VA surgical treatment in 1986 is well 
grounded.  38 U.S.C.A. § 5107(a).

3.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for a compression fracture of the thoracic spine as the 
result of VA treatment in 1997 is not warranted.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991).

4.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of decubitus ulcers as the result 
of VA treatment is not warranted.  38 U.S.C.A. §§ 1151, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 64 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claims prior to October 1, 1997, the 
only issue before the Board is whether he has suffered the 
additional disabilities claimed as results of VA treatment.

However, the initial determination in any claim before the 
Board is whether the claim is well grounded.  A person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Where the determinative issue 
involves medical causation of a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, No. 98-664 (U.S. Vet. App. 
July 7, 1999).

I.  Claimed Result of Penile Implant

The record discloses that the veteran was seriously injured 
in a motor vehicle accident in March 1980, and he suffered 
paralysis of the lower extremities.  Diagnoses included post-
traumatic ischemic myelopathy, with flaccid paraplegia, motor 
complete T9-10, bilaterally, sensory incomplete T9-10, 
bilaterally (anterior cord syndrome).  Another effect of the 
veteran's injuries was impotence.

In November 1991, the veteran requested that a VA surgeon 
implant flexible rods in his penis, as treatment for 
impotence, and he consented to that procedure.  The operative 
report indicated that there was difficulty in attempting to 
dilate distally into the right corpora cavernosum; the 
dilators incidentally perforated the right corpora 
cavernosum, and the perforation extended into the urethra; 
another attempt to dilate the right corpora cavernosum 
resulted in a second tear through the skin just proximal to 
the corona of the glans penis; the right corpora cavernosum 
was very thin, and a decision was made that no prosthesis 
would be placed into it, because of the perforations.  An 
11 cm. by 18 cm.-diameter malleable prosthesis was implanted 
into the left corpora cavernosum, after the right corporotomy 
was closed.  Care was taken to avoid a Foley catheter in the 
veteran's urethra.

The veteran, who was noted to have chronic urinary tract 
infections and a neurogenic bladder during VA hospitalization 
in 1980, and subsequently, has alleged that, after the penile 
implant in November 1991, which ultimately failed and was 
removed, he had increased urinary problems, which he has 
attributed to the penile implant.

In November 1997, the chief of the section of urology at a VA 
medical center (VAMC) reviewed the veteran's medical records 
and reported that the veteran was no worse as far as urinary 
control or lack of control than he was before the penile 
implant was attempted in November 1991.  The chief of urology 
offered an opinion that the November 1991 operative procedure 
did not cause any permanent additional disability.

There is no medical evidence of a nexus between any current 
disability of the urinary tract and the VA penile implant in 
November 1991.  The claim for compensation under 38 U.S.C.A. 
§ 1151 for additional disability of the urinary tract as a 
result of that procedure is thus not well grounded and will 
be denied on that basis.  See Jones.  The veteran's 
statements of his belief that he sustained such additional 
disability do not serve to make his claim well grounded, as 
he is not qualified to offer an opinion on a question of 
medical causation.  See Espiritu.

The Board recognizes that the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the urinary tract as the result of a VA penile 
implant in November 1991 is being disposed of in a manner 
which differs from that used by the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claim is not well grounded.  However, the Court has 
held that, "When an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the urinary tract as the result of a VA penile 
implant in November 1991 "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997.)

II.  Well-Grounded Claims

The Board finds that:  The veteran's claims for compensation 
under 38 U.S.C.A. § 1151 for a compression fracture of the 
thoracic spine and for additional disability of decubitus 
ulcers as a result of VA treatment are well grounded; all 
relevant facts concerning those claims have been properly 
developed; and no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107)(a).

III.  Fracture of the Thoracic Spine

The veteran has alleged that he suffered a compression 
fracture of the thoracic spine in 1997, when he was dropped 
by a staff person at a VAMC.

In March 1997, the veteran complained of low thoracic pain, 
and VA X-rays showed a new, minor T9 vertebral body 
compression fracture.  X-rays in April 1997 showed mild 
compression fractures of T8 and T9.

In May 1997, personnel of a Visiting Nurse Association (VNA) 
used by the veteran reported that the veteran had a 
compression fracture from being dropped while a patient at a 
VA hospital.  In July 1997, a physician who had treated the 
veteran signed the VNA report.

During hospitalization in February 1998, the veteran 
complained of severe back pain.  A CT (computerized 
tomography) scan showed evidence of osteomyelitis at T8-9.  
Compression of the T8-9 vertebral bodies and narrowing disc 
space, with no intervertebral change, was found to be 
secondary to bone infection.

In July 1998, the Quality Assurance Office of the VAMC, White 
River Junction, Vermont, reported that there was no evidence 
that the veteran was ever dropped while he was in the 
hospital.

Because a diagnosis of osteomyelitis, based on CT scan 
evidence, has been found to account for the T8-9 compression 
fractures, and because there was no contemporaneous complaint 
by the veteran that he was injured while a patient at the 
VAMC, the Board finds that the preponderance of the evidence 
is against his claim that VA treatment caused the fractures.  
The personnel at the VNA simply reiterated an assertion by 
the veteran that being dropped at the VAMC had caused the 
fractures.  However, the veteran is not qualified to offer an 
opinion on the etiology of the compression fractures at T8-9.  
Espiritu.  Therefore, entitlement to compensation under 
38 U.S.C.A. § 1151 for a compression fracture of the thoracic 
spine is not established.  38 U.S.C.A. § 1151.


IV.  Decubitus Ulcers

The record discloses that the veteran has had difficulty with 
decubitus ulcers since his initial hospitalization in 1980 
after the motor vehicle accident which left him paralyzed in 
the lower extremities.  At that time, he had bilateral sacral 
and ischial pressure sores.

In July 1988, the veteran underwent debridement of a left 
ischial pressure sore.  During VA hospitalization in January 
1990, he had a right ischial pressure sore.  At a VA 
examination in August 1990, an open decubitus ulcer at the 
left ischial tuberosity was noted.

At an examination in February 1994, the veteran had no active 
pressure sores.  Old scars of healed sacral and ischial 
pressure sores were noted.

In June 1994, the veteran was admitted to a VAMC for 
treatment of multiple pressure sores.

In January 1997, the veteran was admitted to a VAMC.  It was 
noted that he had recently been discharged from that facility 
and had gone to stay in a motel, because his wife would not 
let him return to the family home.  During hospitalization, a 
sacral decubitus ulcer was treated.  On admission, the 
veteran stated that a decubitus ulcer had worsened during the 
five days he was out of the hospital and in a motel.

On May 27, 1997, the veteran presented for admission to the 
VAMC with a large, bilateral, sacral decubitus ulcer and an 
intermittent fever.  His wounds had been debrided at a local 
hospital, from which he was transferred to the VAMC, at the 
request of a social worker with the VNA.  The day after the 
veteran was admitted to the VAMC, the veteran stated that he 
thought he had been sent home from the VA hospital too soon.  
Two very large sacral decubitus ulcers were debrided and 
dressed.

A statement dated May 27, 1997, was received from the social 
worker at the VNA, who said that the veteran was referred to 
the VNA for assistance in accessing psychiatric services, 
facilitating a relationship with the VA pharmacy and supply, 
and adjusting to his new environment.  The social worker 
stated, "Response from the VA pharmacy, supply, and 
prosthetics were less than optimal.  Medications and supplies 
necessary for wound care were not provided in a timely 
manner.  Upon discharge, (the veteran) was first provided a 
hospital bed with a standard mattress, then with 
sophisticated air mattresses, which did not work.  Finally, a 
water bed was authorized, meeting (the veteran's) original 
request, too late to resolve his decubitus ulcers.  The 
wounds were debrided locally, but continued to expand.  (He) 
was returned to VA hospital on an emergency basis for 
surgical resolution of the ulcers."  A physician signed the 
social worker's statement in July 1997.

A VA progress note in February 1998 noted that, on admission 
to the VAMC, the veteran had bilateral ischial-area pressure 
sores.

At a VA examination for permanent need for aid and attendance 
in July 1998, findings included large ischial/sacral 
decubitus ulcers.

In July 1998, the Quality Assurance Officer at the VAMC, 
White River Junction, Vermont, reported that the prosthetics 
department had issued two water beds and two fleece-lined 
wheelchairs to the veteran; the second water bed was issued 
because his wife would not let him into the apartment where 
the first water bed issued was located.

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(1) (1998).

In this regard, the Board notes that the veteran evidently 
began receiving service from the VNA in late May 1997, at 
which time he complained that his decubitus ulcers/pressure 
sores had become worse during the period of time that he was 
not an inpatient at the VAMC.  There is no indication in the 
record that the physician who signed the VNA social worker's 
report in July 1997 examined the veteran at discharge from 
the VAMC, during the interim period when he was out of the 
hospital, and at readmission.  There are thus no clinical 
findings to support the veteran's assertion that the time of 
provision of water beds by VA affected the status of his 
decubitus ulcers/pressure sores.  The Board concludes that 
the preponderance of the evidence is against a conclusion 
that VA treatment resulted in any additional disability of 
decubitus ulcers, and entitlement to compensation under 
38 U.S.C.A. § 1151 for such additional disability is not 
established.  38 U.S.C.A. § 1151.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a compression fracture of the thoracic spine and 
additional disability of decubitus ulcers, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b).


ORDER

A well grounded claim not having been submitted, compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the urinary tract as a result of a penile 
implant performed by the Department of Veterans Affairs in 
November 1991 is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
compression fracture of the thoracic spine as a result of VA 
treatment in 1997 is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of decubitus ulcers as a result of VA 
treatment is denied.


REMAND

With regard to the claim for compensation under 38 U.S.C.A. 
§ 1151 for additional disability of the urinary tract as a 
result of VA surgical treatment in 1986, the Board notes 
that, in June 1994, during VA hospitalization for treatment 
of pressure sores, the following history was taken:  "In 
1986, he had an inflated Foley pulled out and had 'iatrogenic 
TUR/ES' and since then he became incontinent and has been on 
chronic indwelling Foley since then."  TUR/ES means 
transurethral resection/endoscopic sphincterectomy.  Neil M. 
Davis, ed., Medical Abbreviations 92, 257 (7th ed., 1997).

A summary of the veteran's hospitalization from August 1986 
to October 1986 at the VAMC, Brockton, West Roxbury, 
Massachusetts, made no reference to any trauma of a catheter 
on the urinary sphincter.

At a VA loss of penis examination in August 1996, the 
examiner took the following history from the veteran:  After 
the motor vehicle accident which left him a paraplegic, he 
had a neurogenic bladder, but was able to sense a full 
bladder and control urine; he had no problem with urinary 
incontinence until 1986; in 1986, he was on a radiology 
examination table at the VAMC, Newington, Connecticut, having 
a radiographic urinary study with catheter filled with 
contrast being inserted into the bladder, when he felt the 
catheter ripping his urinary sphincter; since then, he had 
had problems with urinary incontinence for which he used a 
Foley catheter to drain the urine; he still had urine leaking 
around the catheter, which gave him constant wetting and 
infections of the skin and the groin; he had urinary tract 
infections on average every other week.

The examiner in August 1996, who did not indicate that he had 
reviewed any records of treatment of the veteran at the VAMC, 
Newington, Connecticut, in 1986, rendered diagnoses of 
traumatic urinary bladder sphincterectomy and neurogenic 
bladder secondary to spinal cord injury in 1980, which got 
worse with injury to the urinary sphincter in 1986.

In September 1996, the RO requested that the VAMC, Newington, 
Connecticut, provide all treatment and diagnostic reports, to 
include radiology reports about genitourinary matters, and 
all hospital summaries dated in 1986.  It does not appear 
that those records were associated with the other evidence in 
the veteran's claims file.

The Board finds that the findings of the VA examiner in 
August 1996 serve to make the veteran's claim well grounded, 
and VA's duty to assist the veteran in the development of 
facts pertinent to his claim requires that another attempt be 
made to obtain the records of the veteran's treatment in 1986 
at the VAMC, Newington, Connecticut.  The Board also finds 
that it would be beneficial to have the opinion of a 
specialist in neurology, who has reviewed the veteran's 
medical records and examined him, as to the likely etiology 
of urinary incontinence and urinary tract infections.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the VAMC, 
Newington, Connecticut, records of all 
medical treatment of the veteran in 1986 
at that facility, to include radiology 
studies of the genitourinary tract.

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
urology.  It is imperative that the 
examiner review the veteran's medical 
records in the claims file and a copy of 
this REMAND.  The examiner should offer 
an opinion on the question of whether it 
is at least as likely as not (a 
50 percent or more likelihood) that VA 
treatment in 1986 caused an injury which 
resulted in urinary incontinence/urinary 
tract infections.

Following completion of these actions, the RO should review 
the evidence to determine whether the veteran's claim may now 
be granted.  If the decision remains adverse to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals





Error! Not a valid link.

